COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-20-00215-CV
 Trial Court Cause
 Number:                    16CV0880
 Style:                     Rema Charles
                            v. Dickinson Independent School District, A.C. Kantara, and Taylor Marine Construction
                            of Texas, LLC
 Date motion filed*:        July 1, 2020
 Type of motion:            Motion to Amend Appellee’s Brief
 Party filing motion:       Appellee Dickinson Independent School District
 Document to be filed:      Amended Appellee's Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
           Appellee Dickinson Independent School District (DISD) filed its appellate brief on June 29, 2020. On
           July 1, 2020, it moved to file an amended brief containing non-substantive changes. DISD
           contemporaneously filed its amended brief. Appellant Rema Charles filed an objection. DISD’s motion
           to file an amended brief is granted, and its amended brief is deemed filed on July 1, 2020. Charles’s
           objection is overruled. Charles’s reply brief is due August 31, 2020.

Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court

Date: August 18, 2020